UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-20736 Sport Chalet, Inc. (Exact name of registrant as specified in its charter) Delaware 95-4390071 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Sport Chalet Drive, La Cañada, CA91011 (Address of principal executive offices)(Zip Code) (818) 949-5300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer[] Non-accelerated filer[] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of Exchange Act).Yes []No [X] At November 7, 2012, there were 12,414,490 shares of Class A Common Stock outstanding and 1,775,821 shares of Class B Common Stock outstanding. 1 SPORT CHALET, INC. Table of Contents to Form 10-Q PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II – OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 19 Item 6. Exhibits 19 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. SPORT CHALET, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) 13 weeks ended 26 weeks ended September 30, 2012 October 2, 2011 September 30, 2012 October 2, 2011 (in thousands, except per share amounts) Net sales $ Cost of goods sold, buying and occupancy costs Gross profit Selling, general and administrative expenses Depreciation and amortization Income from operations Interest expense Income (loss) before income taxes ) Income tax provision 2 - 2 2 Net income (loss) $ ) Earnings (loss) per share: Basic $ ) Diluted $ ) Weighted average number of common shares outstanding: Basic Diluted See accompanying notes. 3 SPORT CHALET, INC. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, April 1, (Unaudited) Assets (in thousands, except share amounts) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Merchandise inventories Prepaid expenses and other current assets Total current assets Fixed assets, net Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable $ $ Loan payable to bank Salaries and wages payable Other accrued expenses Total current liabilities Deferred rent Commitments and contingencies Stockholders’ equity: Preferred stock, $.01 par value: Authorized shares – 2,000,000 Issued and outstanding shares – none - - Class A Common Stock, $.01 par value: Authorized shares – 46,000,000 Issued and outstanding shares – 12,414,490 at September 30, 2012 and 12,414,490 at April 1, 2012 Class B Common Stock, $.01 par value: Authorized shares – 2,000,000 Issued and outstanding shares – 1,775,821 at September 30, 2012 and 1,775,821 at April 1, 2012 18 18 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. 4 SPORT CHALET, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) 26 weeks ended September 30, 2012 October 2, 2011 (in thousands) Operating activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash (used in) provided by operating activities: Depreciation and amortization Gainon disposal of property and equipment ) - Share-based compensation Changes in operating assets and liabilities: Accounts receivable ) ) Merchandise inventories ) ) Prepaid expenses and other current assets ) ) Accounts payable Salaries and wages payable Other accrued expenses ) ) Deferred rent ) ) Net cash (used in) provided by operating activities ) Investing activities Purchase of fixed assets ) ) Proceeds from sale of assets 16 - Net cash used in investing activities ) ) Financing activities Proceeds from bank borrowing Repayment of bank borrowing ) ) Net cash provided by financing activities Increase in cash and cash equivalents Cash and cash equivalents at beginning of period 51 Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Cash paid during the period for: Interest $ $ Income tax $
